            Case 1:20-cr-00069-JEB Document 30 Filed 12/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                    )
UNITED STATES OF AMERICA            )  Criminal. No. 20-69 (JEB)
                                    )
              v.                    )
                                    )
WILLIAM TOLSON                      )
                                    )
____________________________________)

         UNOPPOSED MOTION TO CONTINUE THE STATUS CONFERENCE

       Undersigned counsel on behalf of Defendant, William Tolson, respectfully moves

unopposed for the Court to Continue the Status Conference scheduled on Friday, December 11,

2020 to the week of January 25, 2020 at a time convenient to the Court.

       As grounds for this motion, undersigned counsel states:

       1.      On October 29, 2020, the Court presided over an in person suppression hearing.

Mr. Tolson appeared virtually. At the conclusion of the hearing, the Court denied the motion to

suppress and scheduled a Status Conference on November 19, 2020. Undersigned moved to

continue the Status Conference and the hearing was rescheduled to December 11, 2020.

       2.      Late last week undersigned counsel called Mr. Tolson to discuss the status of his

case in advance of the December 11, 2020 Status Conference. Counsel had a set agenda to

discuss. However, before the discussion could get very far, Mr. Tolson indicated that his wife

had contracted COVID-19 and that she was in quarantine. As expected, Mr. Tolson was very

stressed about his wife’s health since she suffers from medical conditions that make her acutely

vulnerable to the coronavirus. Since Mrs. Tolson in in quarantine, Mr. Tolson has taken full

charge of caring for his two young sons. During the brief conversation Mr. Tolson struggled to

contain his emotions. Under those circumstances, undersigned counsel decided that it was better

                                                1
            Case 1:20-cr-00069-JEB Document 30 Filed 12/08/20 Page 2 of 2




to continue the conversation at a later date when, hopefully, Mr. Tolson would not be under such

extreme duress.

       3.      Undersigned counsel emailed the foregoing information to Ms. Nicole McClain

and she indicated that she does not oppose continuing the Status Conference. Given the delicate

nature of Ms. Tolson’s health and the alarming increase of COVID-19 in the Washington

metropolitan area, undersigned counsel proposes continuing the Status Conference to the last

week in January of 2021. This extended period will allow Mr. Tolson to focus solely on his

family’s urgent needs. While shouldering the emotional and physical needs of his family, Mr.

Tolson continues to work full time.

       4.      Mr. Tolson further moves that the time from November 19, 2020, through and

including the status hearing date to be scheduled in January, shall be excluded under the Speedy

Trial Act, 18 U.S.C. § 3161 as the exclusion best serves the interests and ends of justice and

outweighs the interests of the public and the Defendant’s in a speedy trial. Mr. Tolson further

moves the Court to exclude time pursuant to Chief Judge Howell’s Standing Order 20-91

regarding the COVID-19 pandemic.

       Wherefore, undersigned counsel respectfully Moves the Court to Grant the Unopposed

Motion to Continue the December 11, 2020 Status Conference to the last week of January 2021.

                                             Respectfully submitted,

                                             A.J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                             ______/s/____________
                                             Carlos J. Vanegas
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W.
                                             Washington, D.C. 20004
                                             (202) 208-7500



                                                 2
